Woodward, J.
The question which stands paramount, and the only one now considered, is, whether an appeal lies from the county to the district court, in a case of this nature. This question is determined by the terms of the statute. The Code, in section 131, relating to appeals from the county court, provides that “ an appeal is allowed from all decrees and decisions of the county court, on the merits of any matter affecting the rights or interests of individuals, as distinguished from the public.” The interest which any of these parties shows, is only such as they have in common with the public, and is not the interest of an individual as distinguished from the public. This has been decided by this court, in the case of Humphrey v. Ball, 4 G. Greene, 204; and in Myers v. Simms, 4 Iowa, 500.
The motion made in the district court to dismiss the appeal, should have been sustained, and the decision of that court in overruling the motion was an error. Therefore, it is considered that the judgment of the district court be reversed; that the appeal to that court be dismissed; and that the proceeding be remanded by the district, to the *554county court, with direction to proceed therein as if no appeal had been taken.
Judgment reversed.